Title: From George Washington to William Black, 6 December 1773
From: Washington, George
To: Black, William



Sir,
Decemb. 6th 1773

I expect all the Papers respecting your Title to the Lands I purchased of you will shortly be in Mr Wythe’s possession, when he will be satisfied whether your title is good or not and if he thinks you have a good title he will draw a proper conveyence which will be tendered to you by the Bearer Barthw Dandridge and he will see it properly executed by you and Mrs Black. Whenever this conveyance is offered you I shall look upon the

contract between us to be absolutely confirmed and be pleased to accept this as a decleration of the Confirmation thereof on the part of your humble Servant

Go. Washington

